Judgment affirmed, with costs to the respondent. No opinion. Present — Peck, P. J., Dore, Cohn, Yan Yoorhis and McCurn, JJ.; Peck, P. J., dissents and votes to reverse and order a new trial in the following memorandum: In my opinion, under the circumstances presented here, defendants should have been permitted either to intro*796duee the police blotter in evidence or to show the contents thereof in respect to what the police officer testified plaintiff told him as to the direction in which traffic was moving at the time of the accident. Upon a new trial, if it should be had, defendants would have the opportunity properly to show any convictions of plaintiff.